Exhibit 10.17
 
 
AMENDMENT AND RATIFICATION OF MINING LEASE


This Amendment and Ratification of Mining Lease ("Amendment'') is entered into
by and between FAIRVIEW LAND CORP., a Colorado corporation, whose principal
office address is 3060 Brighton Boulevard, Denver, Colorado 80216 ("Fairview")
and WILDCAT MINING CORPORATION, a Nevada corporation, whose principal office
address is 3643 Baker Street, San Diego, California 92117 ("Wildcat")
(collectively, the "Parties”), effective the 1st day of June, 2006 ("Effective
Date").


WHERES, the parties entered into a Mining Lease dated June 1, 2006, evidenced by
the Memorandum of Mining Lease and Amendment recorded on August 11, 2008, at
Reception No. 981765, of the records of LaPlata County, Colorado ("Mining
Lease"); and


WHEREAS, the Parties desire to ratify and amend the terms of the Mining Lease
insofar and only insofar as those terms concern (i) the signatories thereto and
(ii) the use of access easements and rights-of-way by Wildcat which touch,
cross, pass over, or otherwise concern the lands and Mining Properties as
defined in the Mining Lease.


NOW THEREFORE, in consideration of the mutual covenants and promises recited
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:


1.           RATIFICATION. The Parties hereby ratify, confirm, and accept all
terms and provisions of the Mining Lease, the Schedules thereto, the term
thereof, and the lands covered thereby, and agree, on their behalf, and on
behalf of their respective predecessors, successors, assigns, executors,
officers, members, directors, agents, and representatives to be legally bound
thereby.


2.           AMENDMENT OF SIGNATORIES. The Parties acknowledge ministerial
errors in the names of the signatory parties to the Mining Lease, and Fairview
and Wildcat hereby ratify, confirm, and accept all terms and provisions of the
Mining Lease as if they had personally executed the same in their proper
corporate names.


3.           AMENDMENT OF LESSEE'S ACCESS. Fairview hereby lets and leases to
Wildcat, subject to the terms and provisions of the Mining Lease, all easements,
licenses, water and water rights and other rights and privileges now owned by
Fairview, or which may be acquired in the future, which· touch, .pass, cross
over, or otherwise concern the lands defined as the Mining Properties in the
Mining Lease, and which may be used in connection with exploration, development,
and mining on said Mining Properties. This amendment is intended by the Parties
to extend to Wildcat the right to·use and possess, subject to the terms of the
Mining Lease, all easements and rights-of-way which touch, pass, cross over, or
otherwise concern the Mining Properties, including, without limitation, (i)·the
Grant of Easement and Agreement dated April 3. 2008, recorded on April 18, 2008
at Reception No. 975396, of the records of LaPlata County, Colorado, between
Fairview and Citco Properties, LLC and (ii) that certain proposed road, which
may in the future be located over and across a portion of the Mining Properties
located in the S/2 NW/4 and N/2 SW/4 of Section 28, Township 36 North, Range 11
West, 6th P.M.
 
 
 

 
 

--------------------------------------------------------------------------------

 



4.           PARTIES INTENT. It is the express intent of the Parties that this
Amendment shall not be deemed to have the effect of amending or otherwise
altering the terms and provisions of the Mining Lease except as specifically set
forth herein.


5.           COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same Amendment.








 
 
 

 





































 
 

--------------------------------------------------------------------------------

 

THIS PORTION INTENTIONALLY LEFT BLANK
COUNTERPART EXECUTION
Amendment and Ratification of Mining Lease
by and between
Fairview Land Corp. and Wildcat Mining Corporation







 
/s/ David Tippit
 
David Tippet
 
President
 
Fairview Land Corp







STATE OF COLORADO


__________________________


The foregoing instrument was subscribed and sworn to before me by David Tippit,
President, Fairview Land Corp., on this 12 day of May 2008.


Witness my hand and official seal.


{SEAL}



 
/s/ Wendy L. Haak
 
Notary Public
 
State of Colorado
 
My commission expires 09/29/2008




















 
 

--------------------------------------------------------------------------------

 

COUNTERPART EXECUTION
Amendment and Ratification of Mining Lease
by and between
Fairview Land Corp. and Wildcat Mining Corporation







 
/s/ J. Michael Clements
 
J. Michael Clements
 
President
 
Wildcat Mining Corporation







STATE OF CA


SAN DIEGO


The foregoing instrument was subscribed and sworn to before me by J. Michael
Clements, President, Wildcat Mining Corporation, on this 25th day of April 2008.


Witness my hand and official seal.


{SEAL}



 
/s/ L.V. FISHMAN
 
Notary Public
 
State of CA
 
My commission expires: Sept 7 2011











 
 

 













 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


A. PATENTED MINING CLAIMS


Name of Claim
Mineral Survey Number
Gilmore Lode
16985
May Day Lode
16985
Golden Rule Lode
16985
Hesperus Lode
16985
Pat Lode
16985
Kenton Lode
16985
Cimarron Lode
16985
Tunnel Lode
19078
Tram Lode
19078
Boston Lode
19078
Brooklyn Lode
20171
Golden Rule Lode
8824





All of the Lessors interest in N/2 SW/4 and S2 NW/4 of Sec. 28, T. S. R. 11 W.,
N.M.P.M. except that portion which is west of line 17-18 of the Golden Rule
Placer MS 8824










 
 
 